OPINION
PAUL C. MURPHY, Chief Justice.
A jury convicted appellant, Anwar Iquill Chandler, of aggravated kidnapping. With one enhancement paragraph, to which he pleaded “true,” the jury sentenced him to life imprisonment.
In his sole point of error, appellant claims that his Fifth and Sixth Amendment rights were violated by the trial court’s instruction to the jury that they find the enhancement paragraph “true.”
*923The State argues that appellant’s plea of true to the enhancement paragraph, as well as appellant’s stipulation that he was the same person convicted of the offense charged in the enhancement paragraph, relieves them of the burden of proof on the enhancement.
This identical issue has been decided in the State’s favor on at least two separate occasions, once by the Court of Criminal Appeals and once by this court. See Harvey v. State, 611 S.W.2d 108, 111 (Tex.Crim.App.1981); Urbano v. State, 808 S.W.2d 519, 528 (Tex.App.—Houston [14 th Dist.] 1991, no pet.). The opinions in both cases clearly stated the rule that a plea of “true” to enhancement paragraphs relieves the State of the burden of proof on those issues. Based on this line of precedent, we overrule appellant’s point of error and affirm the trial court’s judgment.